DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statements (IDS) filed on 30 July 2020 and 31 July 2020.  The references cited on the PTOL 1449 forms have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is directed towards a process for improving the ohmic-contact behavior between a contract grid and an emitter layer in a silicon solar cell, however, the entire body of the claim is a “wherein” clause (see MPEP 2111.04) that makes unclear the required metes and bounds of the process.  The claim does not set forth any positive active process steps.  The recitation of “a voltage is applied” is past tense and makes unclear if this is a required active step.  The voltage is further obscured by the recitation of “when applying this voltage” which suggests that the application of a voltage is optional.  There are also numerous minor antecedent basis issues as well.  The examiner suggests the following amendments that positively recite clearly defined active steps, which are consonant with the disclosed invention:

Marked Up Version
1. (Currently amended) A process for improving the ohmic-contact behavior between a contact grid and an emitter layer in a silicon solar cell comprising: 
providing having the emitter layer, the contact grid and a rear contact;
electrically connecting the contact grid ;
electrically connecting a contacting device another pole of the voltage source and to the rear contact;
applying a voltage with the voltage source a forward direction of the silicon solar cell that is less than a breakdown voltage of the silicon solar cell;
while applying the voltage, guiding a point light source a sun-facing side of the silicon solar cell illuminating a section of a subsection of the sun-facing side inducing a current flow , where the current flow relative to the section has a current density of 200 A/cm2 to 20,000 A/cm2 and acts on the subsection for 10 ns to 10 ms.

Clean Version
1. (Currently amended) A process for improving the ohmic-contact behavior between a contact grid and an emitter layer in a silicon solar cell comprising: 
providing the silicon solar cell having the emitter layer, the contact grid and a rear contact; 
electrically connecting the contact grid to one pole of a voltage source;
electrically connecting a contacting device to another pole of the voltage source and to the rear contact; 
applying a voltage with the voltage source directed contrary to a forward direction of the silicon solar cell that is less than a breakdown voltage of the silicon solar cell; and
while applying the voltage, guiding a point light source over a sun-facing side of the silicon solar cell, thereby illuminating a section of a subsection of the sun-facing side and thus inducing a current flow in the subsection, where the current flow relative to the section has a current density of 200 A/cm2 to 20,000 A/cm2 and acts on the subsection for 10 ns to 10 ms.

Claim 6 recites “wherein voltage directed against” and should read -- wherein the voltage directed contrary to the forward direction -- for proper antecedent basis.

Claim 7 recites “next to the contact fingers of the contact grid” and should read -- next to 

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of while applying the voltage, guiding a point light source over a sun-facing side of the silicon solar cell, thereby illuminating a section of a subsection of the sun-facing side and thus inducing a current flow in the subsection, where the current flow relative to the section has a current density of 200 A/cm2 to 20,000 A/cm2 and acts on the subsection for 10 ns to 10 ms in combination with all of the limitations of Claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896